Petroleum Development Corporation 2007 First Quarter Results July 6, 2007 Steven R. Williams, CEO Richard W. McCullough, CFO & Treasurer NASDAQ GSM: PETD Forward Looking Statements This information contains predictions, estimates and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Although the Company believes that its expectations are based on reasonable assumptions, it can give no assurance that its goals will be achieved.Important factors that could cause actual results to differ materially from those included in the forward-looking statements include the timing and extent of changes in commodity prices for oil and gas, the need to develop and replace reserves, environmental risks, drilling and operating risks, risks related to exploration and development, uncertainties about the estimates of reserves, competition, government regulation and the ability of the Company to meet its stated business goals. Contact Information: Investor Relations Petroleum Development Corporation 120 Genesis Boulevard, PO Box 26 Bridgeport, West Virginia26330 Phone: 304.842.6256, Fax: 304.842.0913 www.petd.com Company Snapshot ·Market Cap (06/30/07) ØApprox. $700 Million ·Proved Reserves (12/31/06) Ø323 Bcfe ·Production (2006) Ø16.9 Bcfe ·Production Profile (1Q07) Ø78% N. Gas / 22% Oil ·EBITDA (2006) Ø$423.6 Million ·Total Equity (12/31/06) Ø$360.1 Million First Quarter Highlights · Received Nasdaq notification on July 5, 2007 * In compliance with all Nasdaq Marketplace Rules * Will continue listing · Record production of 5.33 Bcfe · Adjusted Cash Flow up despite impacts of prices* · G&A costs reflect accounting and systems improvements and staff enhancements * Adjusted Cash Flow is net income adjusted for non-cash gains and charges for DD&A, deferred taxes and unrealized derivative losses.See slide 10 for further information. Impact of Price Changes · Average 1Q07 price of $6.38 per Mcfe was $1.32 lower than 1Q 2006 · Reduced cash flow and earnings · Realized derivative gain in 1Q07 of about $600k o Unrealized derivative losses for future period derivatives of $6.2 million (non-cash) · Prices and derivatives also reduced Gas Marketing revenue and expenses Summary Financial Results ($ in millions, except for per share data) First Quarter 2006 2007 Revenues $82.8 $57.9 Total Expenses $64.5 $54.3 Income from Operations $18.3 $3.6 Net Income $11.6 $2.5 Diluted Earnings Per Share $0.72 $0.17 Revenue · Increased production at record levels · Factors reducing revenue o Direct impact of lower prices o Unrealized derivative losses o Price effect on gas marketing revenue and derivatives Net Income · Net Income of $2.5 million · Reduced by prices o Primary Drivers § Cash item - Lower prices § Non-cash items - Increased DD&A and unrealized derivative losses EBITDA · Includes impact of lower gas prices and non-cash unrealized derivative losses · Affected by unrealized losses (gains): o 2006 $7.6 million gain o 2005 $3.2 million loss o 2004 $0.5 million loss · EBITDA Net Income + Interest Expense + Income Taxes + Depreciation, depletion, amortization EBITDA Reconciliation ($ in thousands) 2002 2003 2004 2005 2006 1Q06 1Q07 Net Income $8,881 $20,413 $33,228 $41,452 $237,772 $11,645 $2,501 Interest 1,505 816 238 217 2,443 352 831 Income Taxes 3,186 11,934 20,250 24,676 149,637 6,710 1,436 Depreciation 12,602 15,313 18,156 21,116 33,735 6,587 13,074 EBITDA $26,174 $48,476 $71,872 $87,461 $423,587 $25,294 $17,842 Management believes EBITDA is relevant because it is a measure of cash available to fund the Company’s capital expenditures and service its debt and is a widely used industry metric which allows comparability of our results with our peers. Adjusted Cash Flow · Increased despite lower prices · Adjusted Cash Flow Net Income + Deferred Income Taxes + DD&A + impact of unrealized derivative gains or losses Adjusted Cash Flow Reconciliation ($ in thousands) 2002 2003 2004 2005 2006 1Q06 1Q07 Net Income $8,881 $20,413 $33,228 $41,452 $237,772 $11,645 $2,501 Deferred Income Taxes 2,189 8,462 9,887 3,351 86,431 996 (3,379) Depreciation 12,602 15,313 18,156 21,116 33,735 6,587 13,074 Unrealized Derivative Losses (Gains) 517 (1,110) 535 3,226 (7,620) (2,894) 6,636 Adjusted Cash Flow $24,189 $43,078 $61,806 $69,145 $350,318 $16,334 $18,832 Management believes Adjusted Cash Flow is relevant because it is a measure of cash available to fund the Company’s capital expenditures and service its debt.Management also believes Adjusted Cash Flowis a useful measure for estimating the value of the Company’s operations. G&A Expense · Levels higher than anticipated o Improving processes and systems o SOX compliance work o Delayed financial reports · Anticipate high levels through 2007 o New auditors (Pricewaterhouse Coopers) o New IT system start-up o Continuing partnership restatements and SOX work DD&A · Higher oil & gas production · Higher reserve additions relative to historical lower cost reserves · Cost of recent acreage acquisitions at current market rates · Higher 3rd party drilling and development costs Increasing Production · Record 5.3 Bcfe 1Q 2007 · On track to meet 28 Bcfe annual guidance · PiceanceBasin compressor station now on line o Increases gross throughput from about 17 to 50 million cubic feet per day from Garden Gulch o Other enhancement work underway Increasing Estimated Proved Reserves · Anticipate greater than 500 Bcfe proved reserves for YE 2007 o Additions through both the drill bit and acquisitions · Active areas primarily in Colorado - Piceance, Wattenberg and Neco Drilling Activity {Graphic} 2007 Production Forecast · Estimated 2007 Production of 28 Bcfe · Estimated 2007 Exit Rate near 100 MMcfd · Compressor and pipeline work reducing back-log of wells awaiting turn-in in GrandValley, Wattenberg and NECO areas · Also improving deliverability 2007 Production Forecast 2007 Forecast by Area (MMcfe) Forecast Area 1Q Actual Actual/ Forecast 1Q 2Q 3Q 4Q 2007 Rocky Mountain 4,290 97% 4,435 5,041 6,794 7,405 23,675 Appalachian 617 99% 625 640 680 689 2,634 Michigan 426 103% 415 424 456 459 1,754 Company Total 5,333 97% 5,475 6,104 7,931 8,553 28,063 Rocky Mountain Forecast by Area (MMcfe) Forecast Area 1Q Actual Actual / Forecast 1Q 2Q 3Q 4Q 2007 Wattenberg 2,209 95% 2,314 2,586 3,149 3,361 11,410 GrandValley 1,246 117% 1,064 1,245 2,086 2,094 6,490 NECO 677 81% 834 954 1,203 1,492 4,483 North Dakota 158 71% 224 256 355 458 1,293 Rocky Mountain Total 4,290 97% 4,435 5,041 6,794 7,405 23,675 Major Operating Area Highlights • Wattenberg Area production shortfall due to weather related issues, production not “lost” but delayed • GrandValley production positively impacted by facility improvements and greater # of wells inline • NECO Area production difference due to fewer wells inline than anticipated Continuing Our Success · Low-risk resource plays · Strong development inventory · Proven multi-basin operator · Strong balance sheet · Skilled and experienced management and technical team Petroleum Development Corporation 2007 First Quarter Results July 6, 2007 Steven R. Williams, CEO Richard W. McCullough, CFO & Treasurer NASDAQ GSM: PETD
